Citation Nr: 1232367	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  06-31 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for idiopathic atrial fibrillation, to include as secondary to ischemic cardiomyopathy (claimed as heart condition), and to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for idiopathic atrial fibrillation. 

The Veteran testified before the Board at a hearing that was held at the RO in April 2012.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran testified during his hearing in April 2012 that he was seen by doctors at the Austin Heart Hospital in 2011.  VA treatment records from April 2011 also indicate that the Veteran was seen at Austin Heart Hospital by Dr. Pederson.  Records from Austin Heart Hospital are not currently in the claims folder and the AMC should make efforts to obtain them.  VA will make reasonable efforts to obtain relevant records from private medical care providers, if the records are adequately identified and if the claimant authorizes the release of such records.  38 U.S.C.A. § 5103A(b)(1) (West Supp. 2011); 38 C.F.R. § 3.159(c)(1) (2011).  

The Veteran also indicated at his hearing that he receives treatment from VA medical centers in Temple and Austin, Texas.  He specifically reported that he was treated in April through June 2010 and April through June 2011.  The claims folder and the Veteran's electronic file contained in the Virtual VA system currently contains VA outpatient treatment records dated prior to May 2010 and records dated from June 2010 to June 2012, but the AMC should take this opportunity to obtain any outstanding records from May 2010 and from June 2012 to the present to ensure the file is complete.

VA examinations of record also purport to address a potential nexus between the idiopathic atrial fibrillation and his service-connected diabetes mellitus.  Specifically, the 2005 VA Diabetes Mellitus and Heart examination reports indicate that the Veteran's idiopathic atrial fibrillation is not a complication of his diabetes.  The examiner noted that the atrial fibrillation is of unknown etiology and was present and treated for two years prior to the onset of diabetes.  However, the opinions failed to adequately address all of the questions asked by the RO.  
Although the RO asked the examiner to discuss the relationship between the Veteran's diabetes and any condition that is worsened or increased by the diabetes but is not a diabetic complication; the VA examiner gave no opinion whether the atrial fibrillation was worsened or increased by the service-connection diabetes mellitus.

The Board notes that, where VA undertakes the effort to provide an examination when developing a service connection claim, it must provide an adequate examination, or at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, in Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing." 

The Board observes that service connection is warranted for a disability which is proximately due to, or the result of, a service-connected disease or injury.  See 38 C.F.R. § 3.310.  The United States Court of Appeals for Veterans Claims has also held that service connection can be granted for a disability that is aggravated by a service-connected disability, and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment sets forth language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  In light of the foregoing, the Board finds that an additional opinion regarding the etiology of the Veteran's atrial fibrillation, to include whether the Veteran's service-connected diabetes mellitus caused or aggravated his atrial fibrillation, should be obtained.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the Veteran's medical records from the VAMC in Austin, Texas and Temple, Texas dated in May 2010 and from June 2012 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available. 

2.  Ask the Veteran to identify and provide release forms authorizing VA to request his treatment records from any and all private doctors for treatment for his issue on appeal, to include the Austin Heart Hospital and Dr. Pederson identified in the 2011 VA treatment records and during the April 2012 hearing before the Board.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.

All obtained records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  Further, all attempts to procure any identified records must be documented in the claims file. If any records cannot be obtained, a notation to that effect should be inserted in the claims file. The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After incorporating any outstanding records into the claims file, return the claims file to the VA examiner who examined the Veteran in January 2011 to determine the etiology of the Veteran's atrial fibrillation.  If that VA examiner is unavailable, schedule the Veteran to undergo a comprehensive VA examination to determine whether any atrial fibrillation is aggravated by his service-connected diabetes mellitus.  The examiner should record all pertinent medical complaints, symptoms, and clinical findings.

Following a review of the relevant medical evidence in the claims file, including service treatment records, VA treatment records, private treatment records, and the 2005 and 2011 VA examination reports, the clinician is asked to provide an opinion on the following:

(a)	The clinician is asked if it is at least as likely as not that the atrial fibrillation began during service or is causally linked to any incident of service?  

(b) Alternatively, is it at least as likely as not (50 percent or greater probability) that atrial fibrillation, was caused or aggravated by the Veteran's service-connected diabetes mellitus?  If the Veteran's atrial fibrillation was aggravated by his service-connected diabetes mellitus, to the extent that it is possible, the clinician is requested to provide an opinion as to approximate baseline level of severity of the nonservice connected atrial fibrillation before the onset of aggravation.

The clinician is also advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation/aggravation as to find against causation/aggravation.  More likely and as likely support the contended relationship or a finding of aggravation; less likely weighs against the claim.

Additionally, the Board advises the clinician that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms.

The clinician is requested to provide a rationale for any opinion provided.  If the clinician is unable to answer any question presented without resort to speculation, he or she should so indicate.  The Veteran may be reexamined, if necessary.

4.  After completing all requested actions, plus any additional notification and/or development necessitated by the record, readjudicate the remanded claim in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period to respond. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


